Citation Nr: 1141596	
Decision Date: 11/09/11    Archive Date: 11/21/11	

DOCKET NO.  06-33 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  in Los Angeles, California


THE ISSUES

Entitlement to VA compensation benefits under the provisions of 38 U.S.C.A. 1151 for status post cervical fusion, claimed as a cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from April 1982 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the VARO in Los Angeles that denied entitlement to the benefit sought.


FINDING OF FACT

The Veteran's cervical spine disorder is not proximately due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in 1987, and is not the result of an event that was not reasonably foreseeable.

CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a cervical spine disorder due to cervical spine fusion done by VA in 1987 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.161 (20.10).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 51207, 5126 (West 2002 & Supp. 2010) redefined VA's duties to notify and assist Veterans in the development of claims.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

With regard to the Section 1151 claim, the Veteran was informed in the statement of the case dated in August 2006 what the evidence had to show to establish entitlement to compensation under 38 U.S.C.A. § 1151.  The Veteran was scheduled for a hearing in September 2010, but he failed to report for the proceeding.  His case was referred to a VA medical facility for a medical expert opinion as to whether it is at least as likely as not that he has any additional disability involving the neck that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care or treatment and whether any additional disability involving the neck was an event not reasonably foreseeable in April 2011.  A VA orthopedist reviewed the entire claims file and provided an opinion based on review of the records in June 2011.  This opinion is adequate because it is based on consideration of the Veteran's prior medical history, based on review of the claims file, and addressed the relevant question regarding the Section 1151 claim, and the physician explained reasons for his opinion, as discussed below.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  See also Nieves-Rodriguez v. Peake, 2 Vet. App. 295, 304 (2008) (most of the probative value of medical opinion comes from its reasoning).  

In view of the foregoing, the Board finds that VA has complied with the VCAA notification and assistance requirements.  The application for benefits based on the provisions of Section 1151 is therefore ready to be considered on the merits.  

Section 1151 Claim

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran and the disability was caused by:  (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical care, or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The regulations provide for benefits under 38 U.S.C.A. § 1151 (a) for claims received by VA on or after October 1, 1997, as in this case, where additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361.

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361 (c) (1).

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361 (d).  If it is shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected by a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each case to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361 (d).

In this case, the Veteran was involved in a motor vehicle accident in June 1987.  After evaluation and after providing necessary consent, he had Trippi-Wells tongs placed and 20 pounds of traction applied on July 14, 1987, at the VA Medical Center, Sepulveda, California.  Then, after preoperative counseling with regard to the surgical procedure, possible complications, and alternatives to surgery, on July 30, 1987, he underwent an uncomplicated C4/6 post area cervical fusion with iliac bone grafting.  He was discharged home on August 10, 1987, and his estimated return to work was given as about three months.  

The Veteran was treated thereafter on a periodic basis at the VA Medical Center in Long Beach for chronic pain syndrome, with no restriction or pain in neck movement.  

During VA hospitalization in October 1994 for a surgical procedure for circumcision, it was noted there was no restriction or pain in neck movement at that time.  

The Veteran was seen by a private physician in May 1996 after apparently reinjuring the neck while working "physical stuff."  Following evaluation, an impression was made of mild scoliosis convexity to the right.  

When seen for a complaint of neck pain by an orthopedic surgeon in August 2004, it was indicated he had degenerative disc disease of the cervical spine, as well as a status post cervical fusion.  

The Veteran was referred to another physician in October 2004 for a second opinion and that physician made an impression of status post fusion of the cervical spine with retained hardware (wire).  The physician stated that he "spent a lot of time explaining his condition.  I told him that removal of the wire may not help him at all.  He seemed angry at the physician who did the original surgery and 'no longer trusts any physician.' "  

The case was then referred to a staff orthopedist at the VA Medical Center in Mountain Home, Tennessee.  In June 2011 he stated he had had the opportunity to review the medical records with regard to the Veteran.  He referred to the Veteran's involvement in the vehicular accident in 1987.  It was noted the Veteran was seen in a private hospital emergency room and evaluated and was told he had a neck sprain and was placed in a cervical collar.  He further related that because of continued neck pain and pain radiating down into the left arm over the next 3 to 4 days, the Veteran elected to be reevaluated at the VA Medical Center in Sepulveda, California.  He further remarked that upon examination at that time, the Veteran was noted to have persistent left arm weakness associated with the cervical spine pain.  Because of the pain, a cervical spine work-up was done.  This included X-rays of the spine showing a C5/6 anterior subluxation, including a possible unstable cervical spine and potential danger involving the spinal cord.  Subsequent CT scans indicated an unstable fracture of the pedicle at the mid portion of the lamina, which he noted was a bony structure surrounding the spinal cord.  The Veteran was then placed in traction.  The records reflected the proper procedures were performed in determining the exact extent of his injury and possible pending danger to the cervical cord.  The physician went on to say that the record showed the Veteran then underwent extensive counseling as to his condition, as well as counseling of his parents.  He remarked that once everyone understood the situation and the impending danger, the Veteran consented to a posterior cervical fusion which would stabilize the spine and keep the spinal cord out of danger.

The physician then went on to indicate the following:  

According to the records the search went as expected without any complications.  The patient did well postoperative and without any postoperative complications as well.  The weakness in his arm had actually improved and on August 10, 1987, he was discharged, to be followed up with.  At that time he was once again counseled to his ongoing cervical problem.  There is no indication from the records or from the patient at that time that there was any deviation of care.  In the ensuing years he was seen on several occasions with a complaint of neck pain, there was never a complaint of arm pain that was documented.  Several of these visits were from private outside physicians.  One of the outside physicians noted, in 1996, that he had reinjured his neck in a lifting episode.  On one other occasion it was noted that he did not complain of any neck pain.  In 2004 he was seen by an outside physician and was diagnosed with degenerative arthritis of the cervical spine above the fusion and also some degenerative disc disease above the fusion.  The fusion was noted to be intact and healed.  The patient was counseled on several occasions that no further treatment involving the fusion was indicated.  The patient had wanted the fusion and excision wires removed, but at that time was also told that it would not afford him any extra benefit and would in fact most likely be invasive at the fusion site.  It should be mentioned at this point that it is not unusual for degenerative arthritis and degenerative disc disease to be an expected follow-up from a fusion at C5/6.  This particular part of the spine is the most mobile under normal conditions.  If the motion has to be stopped for a fracture or subluxation reason, this puts extra burden on the bones and discs above the fusion and they are expected to show degenerative changes over the years.  In 2005 the patient had an MRI of the cervical spine showing no spinal cord compression and showing the degenerative changes above the fusion.  The degenerative changes are most likely his source of pain.  Based on this record and the facts that I have been presented, "it is my opinion that this additional chronic pain syndrome of the cervical spine is not related to the result of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the VA's part in furnishing proper hospital care for this patient.  The chronic pain syndrome is in fact a reasonable foreseeable event based on the injury the patient sustained in his motor vehicle accident in 1987."  

The VA physician's June 2011 opinion is entitled to substantial probative weight because he gave a thorough explanation of the reasons for his conclusion based on a detailed, comprehensive discussion of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  (Most of the probative value of medical opinion comes from its reasoning).  He indicated both that additional disability did not result from VA fault and that additional disability was not the result of an event not reasonably foreseeable, that is, that these would have been reasonably foreseeable complications of the surgery of the cervical spine.  

The only other opinion in this question is that of the Veteran.  He has claimed that his current cervical spine difficulties are the result of the surgery he underwent at the VA Medical Center in Sepulveda in 1987.  He has not given any specific reasons why.  The Board notes that the Veteran is competent to testify to some medical matters.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  (Board's statement that "a valid medical opinion" was required to establish a nexus, and that a lay person was "not competent" to provide testimony as to a nexus because she was a lay person, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In that case, it was noted that "sometimes a lay person will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer."  Jandreau, 492 F.3d at 1377.  However, medical evidence of record does not support the Veteran's general assertion.  The June 2011 VA physician's specific and recent opinion is very probative.  As noted above, the physician specifically stated that additional chronic pains involving the cervical spine were not related to or the result of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the VA's part in furnishing proper hospital care for the Veteran.  He added that the chronic pain syndrome was "in fact" a reasonably foreseeable event based on the injury the Veteran sustained in the motor vehicle accident in 1987.  

Finally, the Veteran would also be entitled to compensation under 38 U.S.C.A. § 1151 if VA furnished the surgery without the Veteran's informed consent.  However, a review of the record reveals that the Veteran gave informed consent for the procedure.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a cervical spine disorder due to the 1987 VA surgery.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see Ortiz v. Principi, 274 F.3d 361, 365 (Fed. Cir. 2001).  








ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional cervical spine disability due to surgery involving cervical spine in 1987 is denied.


	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


